DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending in the present application.
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Claim 13 states “administering the gold particle to a patient in need thereof”, but claim 1 already states “administering gold particle… to a patient to prevent or reduce the formation of a scar during healing of a wound.”  Therefore, the patient in claim 1 is in need of treatment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1, 14 and 16 recite the broad recitation “greater than 99.00% w/w”, and the claim also recites “preferably 99.99% w/w” which is the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danscher ‘261 (US 7,655,261).
Danscher ‘261 disclose treating various diseases a.o. autoimmune inflammation or non-microbial inflammation of the skin, such as psoriasis or allergic skin inflammations, wherein the treatment comprises application of micron-sized gold particles (col. 5, ln. 3-40 and 62-67).  Danscher ‘261 further disclose that the gold particles are pure gold and have a cross-section of greater than 20 µm (col. 5, ln. 3-14, 34-37 and 62-67; and Experiments 1 and 2).  Danscher ‘261 also disclose that the gold particles include coiled up threads that may be wound up as spring like coils (col. 4, ln. 43-45; and Experiments 1 and 2).  See also Claims 1-24.
Regarding the reduction of scar formation, it is noted that Danscher ‘261 administers the same product, gold microparticles with a cross-section of at least 20 µm, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher ‘559 (DK 2008 01559 L) in view Danscher ‘261 (US 7,655,261).
Danscher ‘559 teach metallic gold particles with a cross section of at least 20 microns will cause a reduction of inflammation in wounds and lesions in the skin or in the oral or other available mucosal membranes.  Danscher ‘559 further teach that for suppressing more permanent inflammatory activity in the skin, e.g., psoriasis, injection of gold particles in the dermis of the lesioned areas is expected to have significant beneficial effects.  Danscher ‘559 also teach that sutures containing gold particles, gold webs or gold threads will suppress the foreign-body reaction after surgical intervention.  The reduced inflammation will be followed by a reduced formation of granulation tissue and therefore the use of gold containing sutures will result in reduced scar formation (Abstract).  See also Claims 1-10. 
Danscher ‘559 do not explicitly disclose the purity of the gold particles being greater than 99.00% w/w, or that the gold particles are formed as a micron ball gold thread, as instantly claimed.  However, Danscher ‘261 teach the use of pure gold particle threads having a cross section of at least 20 µm for the treatment of the skin, such as psoriasis (col. 5, ln. 3-40 and 62-67; and Experiments 1 and 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use pure gold in the method according to Danscher ‘559, since Danscher ‘261 teach the use of pure gold particles for the same treatments, e.g., reduction of inflammation.

Claims 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher ‘559 (DK 2008 01559 L) in view Danscher ‘261 (US 7,655,261) as applied to claims 1-9, 11, 13, 14 and 16-18 above, further in view of Danscher ‘938 (US 2004/0151938 A1) and Danscher ‘852 (US 2014/0194852 A1).
The teachings of Danscher ‘559 and Danscher ‘261 are discussed above and incorporated herein by reference.
Danscher ‘559 and Danscher ‘261 do not explicitly disclose reducing scar formation wherein the scar is a sub epithelial scar resulting from use of local bone restoration or paradentosis, or that the composition comprises hyaluronic acid, as instantly claimed.  
However, Danscher ‘938 teach implanting gold particles in order to reduce inflammation and pain, wherein the gold implants may be applied during bone repair ([0036]-[0037]).  Also, Danscher ‘852 teach that gold particles are suitable for reducing inflammation between an implant and bone tissue ([0046]).  Danscher ‘852 also teach compositions comprising gold particles with hyaluronic acid as a carrier (Claims 5 and 8).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use the gold particles according to Danscher ‘559 for treatment during local bone restoration, such as a filling, and to use hyaluronic acid as a carrier for the gold particles, as reasonably suggested by Danscher ‘938 and Danscher ‘852.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,655,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the treatment of diseases, such as psoriasis, with a composition comprising gold microparticles.  The ‘261 patent claims gold particles having a cross-section diameter of at least 20 µm, and that the composition improves conventional therapy for the treatment of inflammatory diseases, including psoriasis.  The instant claims include treatment or prevention of scarring during healing of a wound caused by psoriasis.  Therefore, the method according to the ‘261 patent will necessarily reduce or prevent scarring caused by psoriasis.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,111,904. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a composition comprising gold microparticles having a diameter of at least 20 µm.  The ‘904 Patent claims a kit, medical device and capped vial comprising gold microparticle having a diameter of at least 20 µm, and hyaluronic acid as a carrier liquid.  The instant claims are drawn to a composition comprising gold microparticles .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/N.W.S/Examiner, Art Unit 1616              

/Mina Haghighatian/Primary Examiner, Art Unit 1616